                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:18-cv-00164-MR

RICKY HOBART PARSONS,       )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
KEN BEAVER, et al.,         )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on its review of the

docket in this matter.

      Pro se Plaintiff Ricky Hobart Parsons (“Plaintiff”) is a prisoner of the

State of North Carolina currently housed in Central Prison in Raleigh, North

Carolina. Plaintiff filed this action on October 3, 2018, pursuant to 42 U.S.C.

§ 1983, naming as Defendants Ken Beaver, Eric Dye, Christopher Murray,

Perry Padgett, Leigh Hensley, Rhonda Jolley, Bernadette Hatch, FNU

Gaberial, and Cathy Arnie. [Doc. 1]. Plaintiff’s Complaint survived initial

review. [Doc. 9]. Defendants Beaver, Dye, Hensley, Murray, and Padgett

waived service. [Docs. 12, 25]. After receiving the last known addresses for

Defendants Jolley and Hatch from the North Carolina Department of Public

Safety (NCDPS) the Court ordered the U.S. Marshal to serve these


        Case 5:18-cv-00164-MR Document 54 Filed 11/02/20 Page 1 of 3
Defendants. [Doc. 14]. Service was made on both Defendants Jolley and

Hatch, but Defendant Hatch never answered or otherwise responded to

Plaintiff’s Complaint.1 [See Doc. 18]. The NCDPS was unable to locate a

last known address for Defendant Arnie, who was a locum tenens contract

nurse, and was unable to identify Defendant FNU “Gaberial.” [See Doc. 13].

Defendants Arnie and Gaberial remain unserved.

         Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

                If a defendant is not served within 90 days after the
                complaint is filed, the court---on motion or on its own
                motion after notice to the plaintiff---must dismiss the
                action without prejudice against the defendant or
                order that service be made within a specified time.
                But if the plaintiff shows good cause for the failure,
                the court must extend the time for service for an
                appropriate period.

Fed. R. Civ. P. 4(m). This Rule makes clear that the Court must extend the

service period if the plaintiff can show “good cause” for the failure to serve.

Brooks v. Johnson, 924 F.3d 104, 120 (4th Cir. 2019). “What constitutes

‘good cause’ for purposes of Rule 4(m) ‘necessarily is determined on a case-

by-case basis within the discretion of the district court.” Collins v. Thornton,



1   The Clerk entered default against Defendant Hatch on October 9, 2019. [Doc. 33].
                                             2

            Case 5:18-cv-00164-MR Document 54 Filed 11/02/20 Page 2 of 3
--- F. App’x ---, 2019 WL 3801449, at *1 (4th Cir. Aug. 13, 2019) (citations

omitted). The service period in Rule 4(m) is tolled while the district court

considers an in forma pauperis complaint. Robinson v. Clipse, 602 F.3d 605,

608 (4th Cir. 2010). Initial review in this case occurred on March 18, 2019.

[Doc. 9]. Plaintiff, therefore, had until June 17, 2019 to serve Defendants

Arnie and Gaberial. On October 8, 2020, the Court notified Plaintiff that it

would dismiss Defendants Arnie and Gaberial without prejudice unless

Plaintiff showed good cause for the failure to timely serve these Defendants.

[Doc. 53]. Plaintiff has not responded to the Court’s Show Cause Order.

      As such, the Plaintiff has not timely shown good cause for his failure to

timely serve Defendants Arnie and Gaberial. Further, the Court declines to

exercise its discretion to extend the time for service, particularly given the

late stage of these proceedings.            The Court will, therefore, dismiss

Defendants Arnie and Gaberial.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Defendants Arnie and Gaberial

are hereby DISMISSED as Defendants in this case without prejudice.
                                   Signed: October 31, 2020
      IT IS SO ORDERED.




                                        3

        Case 5:18-cv-00164-MR Document 54 Filed 11/02/20 Page 3 of 3
